              Case 1:21-cr-00444-LTS Document 1 Filed 07/08/21 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   -   -   -   X

 UNITED STATES OF AMERICA

                      -   V.       -


YOSEF COHEN,                                                                       SEALED INDICTMENT
     a/k/a "Joe,"
VAGUE SHAGENOVICH TERGALSTANYAN,                                                   21 Cr.
     a/k/a "Vahe,"
     a/k/a "Vic," and
IGAL BEN HANAN,

                                       Defendants.
                                                                                   2 ] CRW 444
 -   -   -    -   -   -   -    -       -   -   -   -   -   -   -   -   -   -   X

                                                     COUNT ONE
                                           (Money Laundering Conspiracy}

         The Grand Jury charges:

                                                               OVERVIEW

         1.           From at least in or about 2018 up to and including on

or about July 8, 2021, YOSEF COHEN, a/k/a "Joe," VAGUE

SHAGENOVICH TERGALSTANYAN, a/k/a "Vahe," a/k/a "Vic," and IGAL

BEN HANAN, the defendants, and others known and unknown, worked

on behalf of organized criminal enterprises operating in several

countries around the world.                                    In recorded conversations with

undercover law enforcement officers (the "UCs") who represented

themselves to be members of an international organized criminal

enterprise that distributed narcotics and laundered money, the

defendants planned money laundering transactions of narcotics

proceeds and discussed moving tens of millions of dollars of
          Case 1:21-cr-00444-LTS Document 1 Filed 07/08/21 Page 2 of 7



illicit money on behalf of international criminal organizations.

The defendants conspired to execute, and did execute, money

laundering transactions with the UCs and others known and

unknown.

     2.     On several occasions, YOSEF COHEN, a/k/a "Joe," VAGUE

SHAGENOVICH TERGALSTANYAN, a/k/a "Vahe," a/k/a "Vic," and IGAL

BEN HANAN, the defendants, arranged for the UCs to pick up

narcotics proceeds, in cash, from locations in the United States

and then deliver the cash to the defendants, minus a percentage-

based fee paid to the UCs for laundering the proceeds. For

example, as arranged by the defendants, the UCs picked up

approximately $208,000 of cash in Medford, New York, and

delivered the cash, minus an arranged fee,          to TERGALSTANYAN in

California.     In addition to discussing money laundering

transactions with a UC who was in Manhattan, New York,

TERGALSTANYAN later proposed that the UCs pick up and launder

one to two million dollars of marijuana proceeds in cash every

week in Manhattan.

     3.     In another scheme, for example, YOSEF COHEN, a/k/a

"Joe," VAGUE SHAGENOVICH TERGALSTANYAN, a/k/a "Vahe," a/k/a

"Vic," and IGAL BEN HANAN, the defendants, conspired to

fraudulently obtain a business visa for BEN HANAN so that BEN

HANAN could move to the United States.          In order for BEN HANAN

to obtain a business visa, BEN HANAN'S purported business needed

                                      2
           Case 1:21-cr-00444-LTS Document 1 Filed 07/08/21 Page 3 of 7



funds on deposit that appeared to be legitimate investments.

COHEN proposed that the UCs provide COHEN with $150,000 in cash,

and COHEN would use COHEN's purported businesses to provide

funds to BEN HANAN'S purported business.           The UCs provided the

cash to COHEN, which was represented to be narcotics proceeds

that had not yet been laundered.           Subsequent wire transfers sent

by the defendants to the UCs as repayment were falsely described

by the defendants as accounting for a particular month or time

period, so as to appear like legitimate business transactions.

                            STATUTORY ALLEGATIONS

      4.     From at least in or about 2018 up to and including on

or about July 8, 2021, in the Southern District of New York and

elsewhere, YOSEF COHEN, a/k/a "Joe," VAGUE SHAGENOVICH

TERGALSTANYAN, a/k/a "Vahe," a/k/a "Vic," and IGAL BEN HANAN,

the defendants, and others known and unknown, intentionally and

knowingly did combine, conspire, confederate, and agree together

and with each other to commit money laundering, in violation of

Title 18, United States Code, Sections 1956(a) (1) (B) (i) and

1956 (a) (3) (B) .

      5.     It was a part and an object of the conspiracy that

YOSEF COHEN, a/k/a "Joe," VAGUE SHAGENOVICH TERGALSTANYAN, a/k / a

"Vahe," a/k/a "Vic," and IGAL BEN HANAN, the defendants, and

others known and unknown, knowing that the property involved in

certain financial transactions represented the proceeds of some

                                       3
          Case 1:21-cr-00444-LTS Document 1 Filed 07/08/21 Page 4 of 7



form of unlawful activity, would and did conduct and attempt to

conduct such financial transactions, which in fact involved the

proceeds of specified unlawful activity, to wit, narcotics

trafficking in violation of Title 21, United States Code,

Sections 841 and 846, knowing that the transactions were

designed in whole and in part to conceal and disguise the

nature, location, source, ownership, and control ·of the proceeds

of the specified unlawful activity, in violation of Title 18,

United States Code, Section 1956 (a) (1) (B) (i).

     6.     It was further a part and an object of the conspiracy

that YOSEF COHEN, a/k/a "Joe," VAGUE SHAGENOVICH TERGALSTANYAN,

a/k/a "Vahe," a/k/a "Vic," and IGAL BEN HANAN, the defendants,

and others known and unknown, would and did conduct and attempt

to conduct a financial transaction involving property

represented at the direction of, and with the approval of, a

Federal law enforcement officer authorized to investigate and

prosecute violations of Title 18, United States Code, Section

1956, to be the proceeds of specified unlawful activity, to wit,

narcotics trafficking, in violation of Title 21, United States

Code, Sections 841 and 846, with the intent to conceal and

disguise the nature, location, source, ownership, and control of

property believed to be the proceeds of said specified unlawful




                                      4
            Case 1:21-cr-00444-LTS Document 1 Filed 07/08/21 Page 5 of 7



activity, in violation of Title 18, United States Code, Section

1956 (a) (3) (B).

             (Title 18, United States Code, Section 1956(h) .)

                             FORFEITURE ALLEGATION

       7.     As a result of committing the offense alleged in Count

One of this Indictment, YOSEF COHEN, a/k/a "Joe," VAGUE SHAGENOVICH

TERGALSTANYAN, a/k/a "Vahe," a/k/a "Vic," and IGAL BEN HANAN, the

defendants, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 982(a) (1), any and all property,

real   and personal,       involved   in    said offense,    or   any property

traceable to such property, including but not limited to a sum of

money in United States currency representing the amount of property

involved in said offense.

                         Substitute Assets Provision

       8.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

              a.    cannot be located upon the exercise of due
                    diligence;

              b.    has been transferred or sold to, or deposited
                    with, a third person;

              c.    has been placed beyond the jurisdiction of the
                    Court;

              d.    has been substantially diminished in value; or

              e.    has been commingled with other property which
                    cannot be subdivided without difficulty;




                                        5
       Case 1:21-cr-00444-LTS Document 1 Filed 07/08/21 Page 6 of 7



it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States

Code, Section 2461(c) ·, to seek forfeiture of any other property

of the defendants up to the value of the above forfeitable

property.

              (Title 18, United States Code, Section 982;
            Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)




                                       United States Attorney




                                   6
Case 1:21-cr-00444-LTS Document 1 Filed 07/08/21 Page 7 of 7



         Form No. USA-33s-274         (Ed. 9-25-58)




             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                             v.

                     YOSEF COHEN,
                     a/k/a "Joe,"
          VAGUE SHAGENOVICH TERGALSTANYAN,
           a/k/a "Vahe," a/k/a "Vic," and
                   IGAL BEN HANAN,

                       Defendants.


                   SEALED INDICTMENT

                          21 Cr.

                (18 U.S.C.    §   1956 (h).)


                    AUDREY STRAUSS
                United States Attorney



                       Foreperson
                 'NO l ~ , .      (,,v,4"1\.~ffi;) i :!i ~V''-J

                                                     e,0tr;       ~q
